COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER ON MOTION
Cause Number:            01-13-00738-CV
Trial Court Cause
Number:                  2010-00373
Style:                   Chris Wilmot
                         v Harry A. Bouknight, Junior
Date motion filed*:      April 27, 2015
Type of motion:          Motion to dissolve stay
Party filing motion:     Appellee
Document to be filed:    N/A

Is appeal accelerated? NO

        It is ordered that motion to dissolve this Court’s stay is granted. Accordingly, the stay of trial court
proceedings created by our March 6, 2014 order is lifted.


Judge's signature: /s/ Evelyn V. Keyes.
                       Acting individually


Date: July 28, 2015